Citation Nr: 1739981	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-03 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder.

2.  Entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from March 1976 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which in relevant part, denied entitlement to service connection for posttraumatic stress disorder (PTSD).  The Veteran submitted a notice of disagreement in April 2012.  A statement of the case was issued in December 2012.  The Veteran perfected a timely substantive appeal in February 2013 limited to only the PTSD issue. 

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in April 2016.  A transcript of the hearing is of record.

The Veteran originally filed a claim of entitlement to service connection for PTSD in January 2010.  A rating decision in May 2010 denied the claim.  In December 2011, the Veteran requested to re-open the claim.  To establish jurisdiction over the issue of service connection for PTSD, the Board must first consider whether new and material evidence has been received to reopen the claim.  See 38 U.S.C.A 
§§ 5108, 7105 (West 2014).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully below, new and material evidence has been submitted to reopen the PTSD claim.

This appeal was processed using the Virtual Benefits Management System (VBMS) and Legacy Content Manager (formerly Virtual VA) paperless claims processing systems, as well as the paper claims file.
The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed May 2010 rating decision denied entitlement to service connection for PTSD due to a lack of nexus between the condition and the Veteran's service.

2.  Evidence regarding PTSD received since the May 2010 rating decision is new and material in that it is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been presented to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for PTSD is completely favorable, no further action with respect to this issue is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

II.  New and Material Evidence

The claim of entitlement to service connection for PTSD was previously denied, and the Veteran seeks to reopen this claim.

In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2016).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  The credibility of the evidence is presumed for the purpose of reopening, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

Here, the Veteran originally filed a claim of entitlement to service connection for PTSD in January 2010; a May 2010 rating decision denied the claim.  The Veteran did not appeal that decision, nor did he submit any new and material evidence within a year of that rating decision.  The May 2010 rating decision therefore became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Relevant evidence of record at the time of the May 2010 rating decision included the Veteran's service treatment and personnel records; a March 2010 Report of General Information, a negative response from the Department of Defense Mustard Gas database, a January 2010 Application for Benefits, and Oklahoma City VA Medical Center treatment records dated March 2001 to February 2010.

In December 2011, the Veteran requested that his claim of entitlement to service connection for PTSD be reopened.  Relevant additional evidence received since the May 2010 rating decision includes additional post-service VA treatment records and hearing testimony including further details from the Veteran regarding in-service stressors and post-service treatment for PTSD.

This evidence was not previously on file at the time of the May 2010 decision; thus, it is new.  Furthermore, this evidence is material because it bears directly on the issue of a nexus to service, which is one of the reasons that the claim was previously denied.  Thus, the new evidence relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for PTSD, and it raises a reasonable possibility of substantiating the claim, particularly when considering the low threshold for reopening a claim as set forth in Shade, supra.  Accordingly, the claim of entitlement to service connection for PTSD is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened; the appeal is granted to this extent only.


REMAND

The Veteran contends that he has PTSD due to the following in-service stressors: (1) shooting a man and seeing his blood while on guard duty in Korea with the 4th & 7th Air Cavalry Unit in Spring 1977; (2) exposure to mustard gas or herbicides from crop dusters during his tour in Korea; and (3) stress from not being promoted that caused him to assault his Company Commander while in Korea, leading to his discharge from the Army.

STRs reflect a diagnosis of mild depression in July 1976.  A February 1977 Report of Medical Examination found the Veteran to be normal psychiatrically.  In an accompanying Report of Medical History, the Veteran denied depression but reported nervous trouble.  In a March 1977 Report of Medical History, the Veteran denied both depression and nervous trouble. 

During the hearing before the Board in April 2016, the Veteran stated that he received mental health treatment from the Oklahoma City VA Hospital in the 1980s.  He also described mental health treatment and medication obtained from the Red Rock facility in Oklahoma City.  VA treatment records reflect the Veteran's participation in VA traumatic stress classes in 2011 and 2012.  A January 2012 VA treatment record indicated that no diagnosis or condition on Axis I was present.  The Veteran testified in April 2016 that the doctors at the correctional facility where he was incarcerated had diagnosed him with PTSD.

Given the evidence of record, the Board concludes that VA has a duty to assist in efforts to obtain additional treatment records, as well as any available corroborative evidence from the service department.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide additional corroborating evidence, including names, dates, and locations, for the following claimed stressors:  (a) shooting a man and seeing his blood while on guard duty in Korea with the 4th Squadron, 7th Cavalry in Spring 1977; (b) exposure to mustard gas or herbicides from crop dusters during his tour in Korea; and (c) stress from not being promoted that caused him to assault his Company Commander while in Korea, leading to his discharge from the Army.  

2.  The AOJ should contact the U.S. Army and Joint Services Records Research Center (JSRRC), or other appropriate source, in an attempt to obtain evidence corroborating the claimed stressors referenced above.  In particular, the Veteran has identified an incident while on guard duty between January and April 1977 during which he shot someone attempting to steal a generator.  Furthermore, he described stress at being passed over for promotion, leading him to attack his Company Commander between January and March 1977.  Personnel records indicate that this was Major T.T. with the 4th Squadron, 7th Cavalry, 2nd Infantry Division (the Board is using initials for privacy purposes; personnel records contain the full name).  This information, along with any additional details provided by the Veteran, should be used in a search to obtain corroborative evidence of the alleged stressors. 

If the JSRRC cannot locate such evidence, the AOJ must specifically document the attempts that were made to corroborate the claimed stressors and explain in writing why further attempts to locate or obtain corroborating government records would be futile.  The AOJ must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The Veteran must be given an opportunity to respond.

3.  Obtain and associate with the claims file all non-duplicative VA treatment records, to include VA treatment notes from November 2012 to current.  In particular, ensure that mental health treatment records from the Oklahoma City VA Hospital in the 1980's are requested and associated with the claims file.  Due to their age, records may be outstanding that do not appear in the Compensation and Pension Records Interchange (CAPRI).  A search for available hardcopies should be conducted if necessary.  If no additional records are located, a negative response must be associated with the claims file.

4.  Contact the Veteran and afford him the opportunity to identify any relevant medical records by name, address, and dates of treatment or examination for PTSD, to include Red Rock mental health facility in Oklahoma City and the Jackie Brannon Correctional Center mental health care provider.  Subsequently, and after securing the proper authorizations where necessary, obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the claims file.

5.  If any treatment records, either VA or non-VA, cannot be obtained after reasonable efforts, issue a formal determination documented in the claims file that such records do not exist or that further efforts to obtain such records would be futile.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, per 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

6.  Once the above development has been completed, provide the file, to include a copy of this REMAND, to a qualified VA examiner for an appropriate VA psychiatric examination* to ascertain the nature and etiology of the Veteran's PTSD.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the file and note in the examination report that the record has been reviewed.  [*VBA protocol for arranging an examination of an incarcerated veteran should be followed.  If no such arrangement is feasible, obtain a VA opinion based only on a review of the record.]  The examiner is requested to address the following:

a)  Does the Veteran meet the DSM-IV criteria for a diagnosis of PTSD at any point during the period on appeal?  If any treatment records associated with the claims file indicate a diagnosis of PTSD, the examiner is requested to address such findings.

b)  If the examiner identifies a diagnosis of PTSD during the relevant period, he/she should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed PTSD is due to the Veteran's service, including: (i) shooting a man and seeing his blood while on guard duty in Korea; (ii) exposure to mustard gas or herbicides from crop dusters during his tour in Korea; and (iii) stress from not being promoted that caused him to assault his Company Commander while in Korea, leading to his discharge.  

c)  The examiner is requested to identify the stressor(s) upon which any PTSD diagnosis is founded.  

All opinions must be accompanied by an explanation to support the opinions. If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

7.  Review the claims file and examination report to ensure complete compliance with the directives of this REMAND.  If the development or report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the above and any other development deemed necessary, readjudicate the Veteran's claim for service connection for PTSD.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the matter is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


